


EXHIBIT 10.4




BARNES GROUP INC.


EMPLOYEE NON-DISCLOSURE, NON-COMPETITION, NON-SOLICITATION AND NON-DISPARAGEMENT
AGREEMENT


In consideration of your promotion to President and Chief Executive Officer with
Barnes Group Inc. (the “Company”), and the severance and other enhanced
compensation and benefits set forth in the Offer Letter between you and the
Company, dated February 22, 2013 (the “Offer Letter”), and for other good and
valuable consideration, the receipt and sufficiency of which you hereby
acknowledge, you agree to this Employee Non-Disclosure, Non-Competition,
Non-Solicitation and Non-Disparagement Agreement (this “Agreement”).


1.    Unauthorized Disclosure. You agree and understand that in your position
with the Company, you have been and will be exposed to and receive information
relating to the business affairs of the Company, including but not limited to
technical information, business and marketing plans, strategies, customer
information, other information concerning the Company's products, promotions,
development, financing, expansion plans, business policies and practices, and
other forms of information considered by the Company to be confidential and in
the nature of trade secrets. You agree that during your employment and
thereafter, you shall keep such information confidential and not disclose such
information, either directly or indirectly, to any third person or entity
without the prior written consent of the Company (unless such information is
otherwise in the public domain through no fault of yours); provided, however,
that nothing in this Section 1 shall prevent you, with or without the Company's
consent, from (i) providing truthful testimony or otherwise cooperating in good
faith with any investigation related to the business activities and practices of
the Company and its officers and agents being conducted by a duly authorized
agency of the federal or any state or local government or any duly appointed
agent of the Board or any committee thereof or (ii) disclosing documents or
information (a) in the performance of your duties hereunder to persons having
commercial relationships or dealings with the Company, so long as such
disclosure is made by you (or at your direction) in the good faith belief that
it is in the best interests of the Company and such disclosure is not contrary
to any direction of the Board or any committee thereof or internal or external
legal counsel to the Company and (b) in connection with any judicial or
administrative investigation, inquiry or proceeding, provided that you are
compelled to do so by court order or subpoena and notifies the Company as soon
as practicable after the receipt of such court order or subpoena (it being
understood and agreed that no such order or subpoena shall be required in
connection with an inquiry or proceeding that is described in subclause (i)
above). This confidentiality covenant has no temporal, geographical or
territorial restriction. Upon termination of your employment, you shall promptly
supply to the Company all property, keys, notes, memoranda, writings, lists,
files, reports, customer lists, correspondence, tapes, disks, cards, surveys,
maps, logs, machines, technical data or any other tangible product or document
in your actual or constructive possession at the end of your employment.


2.    Non-Competition. In consideration of your promotion to President and Chief
Executive Officer of the Company and the severance and other enhanced
compensation and other benefits set forth in the Offer Letter, and further in
consideration of your exposure to the proprietary information of the Company,
you agree that you shall not, during your employment and for a

1

--------------------------------------------------------------------------------








period of two (2) years thereafter (the “Restriction Period”), directly or
indirectly, own, manage, operate, join, control, be employed by, or participate
in the ownership, management, operation or control of, or be connected in any
manner, including but not limited to, holding the position of shareholder,
director, officer, consultant, independent contractor, employee, partner, or
investor, with any Competing Enterprise. For purposes of this Section 2, the
term “Competing Enterprise” shall mean any person, corporation, partnership or
other entity engaged in a business which is in direct competition with any
business of the Company or any of its affiliates at the relevant time (or,
during the Restriction Period, at the date of termination of employment);
provided that, the direct or indirect parent of any entity that is in direct
competition with the Company shall be considered to be in direct competition
with the Company, but that nothing herein shall preclude you from providing
services to an entity affiliated with, but not directly or indirectly
controlling or controlled by an entity that is in direct competition with the
Company so long as you do not, directly or indirectly, provide any services,
advice or other assistance to such competing entity.


3.    Non-Solicitation of Customers. You agree that during the Restriction
Period, you shall not intentionally or knowingly, directly or indirectly, (i)
interfere with the Company's or any of its affiliates' relationship with, or
endeavor to entice away from the Company or any of its affiliates, any
individual, person, firm, corporation or other business entity who at any time
during your employment was a customer of the Company or any of its affiliates or
otherwise had a material business relationship with the Company or any of its
affiliates, or (ii) discourage, or attempt to discourage, any individual,
person, firm, corporation or business entity from doing business with the
Company or any of its affiliates.


4.    Non-Solicitation of Employees. You agree that during your employment and
for a period of three (3) years thereafter, you will not intentionally or
knowingly, directly or indirectly, (i) interfere with the Company's or any of
its affiliates' relationships with, or endeavor to entice away from the Company
or any of its affiliates, (ii) solicit for employment, or (iii) hire any person
who is an employee (or, within the immediately preceding 90 days, was an
employee) of the Company or any of its affiliates and who was an employee of the
Company or any of its affiliates at the date of your termination of employment
(or during the 90-day period immediately prior thereto).


5.    Non-Disparagement. You agree that you shall not disparage the Company or
its affiliates, or its or their current or former officers, directors, and key
employees in any way; further, you shall not make or solicit any comments,
statements, or the like to the media or to others that would be considered
derogatory or detrimental to the good name or business reputation of any of the
aforementioned entities or individuals; provided, that this Section 5 shall not
prohibit statements which you are required to make under oath or which are
otherwise required by law, provided that such statements are truthful and made
in a professional manner. The Company agrees that it shall not, and that it will
direct its directors and executive officers not to, disparage you in any way,
and that the Company shall not, and it will direct its directors and executive
officers not to, make or solicit any comments, statements, or the like to the
media or to others that would be considered derogatory or detrimental to your
good name or business reputation; provided, that this Section 5 does not
prohibit statements which (i) the Company or any of its officers, directors,
employees, affiliates or advisors are required to make under oath or are
otherwise required by law, (ii) are required to comply with the rules of the New
York Stock

2

--------------------------------------------------------------------------------








Exchange or any other similar exchange or automated trading system on which any
of the Company's securities are listed, or (iii) are, in the opinion of counsel
for the Company, necessary to comply with the Company's disclosure obligations
to its stockholders, provided that in any case such statements are truthful and
made in a professional manner.


6.    Remedies. You agree that (i) any breach of the terms of Sections 1, 2, 3,
4 or 5 of this Agreement would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law; (ii) in the
event of said breach or any threat of breach, the Company shall be entitled to
an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by you and/or any and all persons
and/or entities acting for and/ or with you, without having to prove damages,
and to all costs and expenses, including reasonable attorneys' fees and costs,
in addition to any other remedies to which the Company may be entitled at law or
in equity and (iii) notwithstanding any other terms in this Agreement or
applicable stock plans, in the event of said breach, all (a) vested and unvested
stock options, and (b) restricted shares, restricted stock units and performance
share units which have not yet been earned, in each case were granted to you
after the Commencement Date (as defined in the Offer Letter), shall immediately
expire and shall no longer be exercisable after such breach. The terms of this
Section 6 shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including but not limited
to the recovery of damages from you. You and the Company further agree that the
provisions of this Section 6 are reasonable and the Company would not have
agreed to provide you with the severance and other enhanced compensation and
other benefits set forth in the Offer Letter but for their inclusion herein.


7.    Survival; Breach Not a Defense. The provisions of this Agreement shall
survive any termination of your employment, and the existence of any claim or
cause of action by you against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of the covenants and agreements of this Agreement.


8.    Severability. If any provision of this Agreement is adjudicated to be
overbroad, invalid or unenforceable, the court may modify or sever such
provision(s), such modification or deletion to apply only with respect to the
operation of such provision(s) in the particular jurisdiction in which such
adjudication is made. In addition, if any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it so as to be enforceable to the extent compatible
with the applicable law as it shall then appear. The remaining provisions of
this Agreement shall remain in full force and effect. You agree that the parties
shall request that a court of competent jurisdiction not invalidate or ignore
the terms of this Agreement, but instead honor this provision by reforming or
modifying any overbroad or otherwise invalid terms to the extent necessary to
render the terms valid and enforceable and then enforcing the Agreement as so
reformed or modified.


9.    Waiver, Amendment, Assignment, Successors. The terms of this Agreement are
to be read consistent with the terms of any other agreements that you have
executed with the Company; provided, however, to the extent there is a conflict
between such agreements, such agreements shall be construed as providing the
broadest possible protections to the Company,

3

--------------------------------------------------------------------------------








even if such construction would require provisions of more than one such
agreement to be given effect. No waiver of this Agreement will be effective
unless it is in writing and signed by the Company. This Agreement may not be
superseded or amended by any other agreement between yourself and the Company
unless such agreement specifically and expressly states that it is intended to
supersede this Agreement and is signed by both the Company and you. You
recognize and agree that your obligations under this Agreement are of a personal
nature and are not assignable or delegable in whole or in part by you. The
Company may assign this Agreement to any affiliate or to any
successor-in-interest (whether by sale of assets, sale of stock, merger or other
business combination). All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and
permitted assigns of the Company and you.


10.    Effectiveness of Agreement. This Agreement becomes effective upon the
Commencement Date. The obligations under this Agreement continue throughout the
entire period of time you are employed by the Company, and these obligations
will continue after, and survive, the termination of your employment with the
Company.


11.    Arbitration. Any claim, demand or controversy under this Agreement shall
be submitted first to a mediator in accordance with the rules of the American
Arbitration Association (“AAA”) by submitting a mediation request to the other
party within 30 days of the date of the breach. The mediation process shall
conclude upon the earlier of: (a) the resolution of the dispute; (b) a
determination by either the mediator or one or more of the parties that all
settlement possibilities have been exhausted and there is no possibility of
resolution; or (c) 30 days have passed since the filing of a request to mediate
with the AAA. A party who has previously submitted a dispute to mediation, and
which dispute has not been resolved, may submit such dispute to binding
arbitration pursuant to the rules of the AAA. Any arbitration proceeding for
such dispute must be initiated within 14 days from the date that the mediation
process has concluded. The prevailing party shall recover its costs and
reasonable attorney's fees incurred in such arbitration proceeding. You and the
Company specifically understand and agree that the failure of a party to timely
initiate a proceeding hereunder shall bar the party from any relief or other
proceeding and any such dispute shall be deemed to have been finally and
completely resolved. All mediation and arbitration proceedings shall be
conducted in Bristol, Connecticut or such other location as the Company may
determine and you agree that no objection shall be made to such jurisdiction or
venue, as a forum non conveniens or otherwise. The arbitrator's authority shall
be limited to resolution of the legal disputes between the parties and the
arbitrator shall not have authority to modify or amend this Agreement, or
abridge or enlarge rights available under applicable law. Any court with
jurisdiction over the parties may enforce any award made hereunder.


11.    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Connecticut without regard
to its principles of conflicts of law. You hereby consent to personal
jurisdiction in the federal and state courts of the State of Connecticut for the
resolution of all disputes arising under, or relating to, this Agreement.



4

--------------------------------------------------------------------------------








[Signature follows]




Patrick J. Dempsey


/s/ PATRICK J. DEMPSEY
 
February 27, 2013
 
Signature
 
Date
 





Agreed and Acknowledged


Barnes Group Inc.






By: /s/ DAWN N. EDWARDS    
Name: Dawn N. Edwards
Title: Sr. Vice President, Human Resources



5